980 F.2d 730
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert J. KONDRAT, Plaintiff-Appellant,v.Barry M. BYRON;  Melvin G. Schaefer;  John Zur;  State ofOhio, Defendants-Appellees.
No. 92-3520.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1992.

1
Before RALPH B. GUY, JR. and RYAN, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

2
Robert J. Kondrat, an Ohio resident, appeals pro se from the dismissal of his civil rights complaint filed under 42 U.S.C. §§ 1983 and 1985.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Kondrat brought this suit against three individuals and the state of Ohio, alleging a conspiracy to violate his civil rights.   He complained that the individual defendants had received an award of attorney fees, sanctions and costs in the amount of $22,366 in a state court action filed by Kondrat.   He sought monetary damages and the overturn of the state court decision.


4
The complaint was referred to a magistrate judge who concluded that the complaint suffered from several deficiencies, including the fact that the state of Ohio was entitled to immunity, that Kondrat had not alleged a class based animus in support of his § 1985 claim, and that he had not shown that state procedures were inadequate to address his complaints,  see Parratt v. Taylor, 451 U.S. 527 (1981).   Kondrat filed "Objections" to the magistrate judge's report, which simply stated that the magistrate did not understand his complaint.   The district court adopted the magistrate judge's report and dismissed the complaint.


5
Upon review, it is concluded that this complaint was properly dismissed.   Kondrat has waived appellate review of the conclusions of the magistrate judge due to his failure to file specific objections to the report.   See Smith v. Detroit Fed'n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.1987).   Moreover, it appears that the magistrate judge's findings were correct, and that the complaint could also have been dismissed on the ground that it essentially sought review of a state court decision.   See Johns v. Supreme Court of Ohio, 753 F.2d 524, 527 (6th Cir.), cert. denied, 474 U.S. 824 (1985).


6
Accordingly, the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern Distrrict of Michigan, sitting by designation